COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




 
 
 
EX PARTE SAUL CONTRERAS
 


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00530-CR
 
Appeal from the
 
Criminal Law Magistrate Court
 
of El Paso County, Texas
 
(TC#M03W5969)




 
MEMORANDUM
OPINION
On January 8, 2004, this Court gave
notice to appellant that his notice of appeal is defective because it does not
contain the trial court=s certification of the defendant=s right of appeal as required by Tex. R. App. P. 25.2(a)(2) and 25.2(d). Therefore, this Court=s full jurisdiction has not been
invoked.  Appellant had until February 9,
2004 to remedy this jurisdictional defect by filing an amended notice of
appeal.  To date, this Court has not
received a response.  Therefore, this
case is hereby dismissed for want of jurisdiction.
 
SUSAN
LARSEN, Justice
February 19, 2004
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)